



DIRECTOR INDEMNIFICATION AGREEMENT
THIS DIRECTOR INDEMNIFICATION AGREEMENT, dated as of _________________, is by
and between Forward Air Corporation, a Tennessee corporation (the “Company”),
and _____________ (“Indemnitee”):
WHEREAS, the Indemnitee is provided indemnification pursuant to the Tennessee
Business Corporation Act and the Charter and Bylaws of the Company; and
WHEREAS, the Company and Indemnitee desire to have in place the additional
protection provided by an indemnification agreement and to provide
indemnification and advancement of Expenses (as defined below) to Indemnitee to
the maximum extent permitted by law; and
WHEREAS, the Board of Directors has determined that contractual indemnification
as set forth herein is not only reasonable and prudent but also promotes the
best interests of the Company and its stockholders; and
WHEREAS, the Board of Directors of the Company (the “Board”) has authorized
entering into a Director Indemnification Agreement with each of the members of
the Board; and
WHEREAS, it is reasonable and prudent for the Company contractually to obligate
itself to indemnify each member of the Board.
NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth below and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
1.Services by Indemnitee; Notice of Proceeding.
(a)Services. Indemnitee may at any time and for any reason resign from the Board
or any permanent or temporary committee thereof.
(b)Notice of Proceeding. Indemnitee shall promptly notify the Company in writing
upon being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter that may be
subject to indemnification or advancement of Expenses (as defined below) covered
by this Agreement.
2.Indemnification.
(a)General. The Company shall indemnify and advance Expenses to Indemnitee in
connection with any action, suit, arbitration, alternate dispute resolution
mechanism, investigation, administrative hearing or any other actual, threatened
or completed proceeding whether civil, criminal, administrative or
investigative, direct or derivative, other than one initiated directly by
Indemnitee, and which arises out of or is related to service by Indemnitee as a
member of the Board or any permanent or temporary committee thereof, or as a
director, officer, employee, agent or fiduciary of any corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise so long as such
person was serving as such at the request of the Company, and to which
Indemnitee is or is threatened to be made a party; provided, however that such
definition shall exclude a Proceeding by which Indemnitee seeks to enforce his
or her rights under this Agreement; and provided further, that such definition
shall also exclude a Proceeding as to which the Indemnitee shall have been
finally adjudged to be liable to the Company (a “Proceeding”). “Expenses” shall
mean all reasonable attorneys’ fees, retainers, court costs, transcript costs,
fees of experts, witness fees, reasonable and necessary travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in





--------------------------------------------------------------------------------





connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding, for which
reasonable and appropriate documentation is presented to the Company in
accordance with the Company’s standard policies and procedures for submission
and reimbursement of business expenses.
(b)Proceedings. Subject to the terms and conditions of this Agreement, the
Company shall indemnify Indemnitee against Expenses, judgments, penalties, fines
and amounts paid in settlements actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with such Proceeding or any claim, issue
or matter therein. The Company may through counsel of its choosing participate
with Indemnitee in the defense in a claim in any Proceeding. If the Company
elects to participate with Indemnitee in the defense a claim, the Company shall
be responsible for the costs of its legal counsel. Indemnitee shall not agree to
or enter into any settlement or consent decree with respect to any claim without
providing the Company’s prior written consent, which consent is not to be
unreasonably withheld.
(c)Indemnification for Expenses as a Witness. To the extent that Indemnitee is a
witness in any Proceeding, Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.
3.Advancement of Expenses. The Company shall advance all reasonable Expenses
which were incurred by or on behalf of Indemnitee in connection with any
Proceeding within 30 days after the receipt by the Company of a statement from
Indemnitee requesting such advance, provided the statement is accompanied by
appropriate documentation of such Expenses in accordance with the Company’s
usual policies for reimbursement of business expenses. An advance may be
requested pursuant to this Section 3 at any time prior to, during or after final
disposition of such Proceeding.
4.    Entitlement to Indemnification; Request. To obtain indemnification under
this Agreement, Indemnitee shall submit to the Company a written request for
indemnification, including such information as is reasonably available to
Indemnitee to demonstrate that Indemnitee is entitled to indemnification, and
including invoices or other appropriate support for the amount claimed in
accordance with the Company’s standard policies for of reimbursement of business
expenses. Unless the procedures set forth in Section 6 of this Agreement are
invoked by the Company or unless Indemnitee shall permit the Company to defer
payment, payment to Indemnitee shall be made within 30 days after receipt of
such written request and invoices or other support as provided in this Section
4.
5.    Presumptions and Effect of Certain Proceedings.
(a)    Presumptions and Burden of Proof. In making a determination with respect
to entitlement to advancement of Expenses or Indemnification hereunder, the
person or persons or entity making such determination shall presume that
Indemnitee is so entitled under this Agreement if Indemnitee has submitted a
request for the same in accordance with Section 3 or 4 of this Agreement, as the
case may be, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.
(b)    Effect of Other Proceedings. The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement, the Tennessee Business Corporation Act, as
such may be amended from time to time, or by the Charter or Bylaws of the
Company in effect on the date of this Agreement) of itself adversely affect the
right of Indemnitee to indemnification or advancement of Expenses, or create a
presumption that Indemnitee did not act in good faith or violated the duty of
loyalty.
(c)    Reliance as Safe Harbor. For purposes of any determination of good faith
by the Company under the Tennessee Business Corporation Act, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Company, including financial statements, or
on information supplied to Indemnitee by the officers of the Company in the
course of their duties, or on the advice of legal counsel for the Company, the
Board or any permanent or temporary committee thereof or on information or
records given or reports made to the Company, the Board or any permanent or





--------------------------------------------------------------------------------





temporary committee thereof by an independent certified public accountant,
investment banker or other expert selected with reasonable care by the Company,
the Board or any permanent or temporary committee thereof. The provisions of
this Section 5(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth under applicable law.
(d)    Actions of Others. The knowledge and/or actions, or failure to act, of
another director, officer, agent or employee of the Company shall not be imputed
to Indemnitee for purposes of determining the rights to indemnification and
advancement of Expenses under this Agreement.
6.    Remedies of Indemnitee Method of Determination.
(a)Denial. If the Company determines not to honor a written request for
indemnification or advancement of Expenses, it shall notify Indemnitee within 30
days of receipt of such request (a “Denial Notice”). Within 30 days of delivery
of a Denial Notice to Indemnitee, Indemnitee may appeal the denial by delivery
of written notice (a “Denial Appeal”) to the Company invoking its right to have
an Independent Counsel consider its right to the indemnification or advancement
of Expenses requested. “Independent Counsel” shall mean a law firm, or a member
of a law firm, that is experienced in matters of Tennessee corporation law and
neither presently is, nor in the past five years has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Independent Counsel shall
represent the Board and shall be engaged to make a fair, disinterested
evaluation of the Indemnitee’s right, or lack thereof, to indemnification and/or
advancement of Expenses under the facts being considered by the Board, and shall
not be bound by any duty to advocate the position of the Company
(notwithstanding that the Company is paying the fees of the Independent Counsel,
as provided below). The Independent Counsel shall consider the merits of
Indemnitee’s written request for indemnification and/or advancement of Expenses
and shall deliver a written opinion to the Board on the matter (with a copy to
Indemnitee).
(b)Selection, Payment, Discharge, of Independent Counsel. The Independent
Counsel shall be selected, paid and discharged in the following manner:
(1)The Independent Counsel shall be selected by Indemnitee (unless Indemnitee
shall request that such selection be made by the Board, in which event
clause (2) of this Section 6(b) shall apply), and Indemnitee shall give written
notice to the Company advising it of the identity of the Independent Counsel so
selected.
(2)If Indemnitee requests that such selection be made by the Board, the
Independent Counsel shall be selected by the Board, and the Company shall give
written notice to Indemnitee advising Indemnitee of the identity of the
Independent Counsel so selected.
(3)Following the initial selection described in clauses (1) and (2) of this
Section 6(b), Indemnitee or the Company, as the case may be, may, within 15 days
after such written notice of selection has been given, deliver to the other
party a written objection to such selection. Such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of an “Independent Counsel” as defined in this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is made, the Independent
Counsel so selected may not serve as Independent Counsel unless and until (1) a
court has determined that such objection is without merit, or (2) Indemnitee and
the Company later agree in writing that such person may serve as Independent
Counsel.
(4)Either the Company or Indemnitee may petition any court of competent
jurisdiction if the parties have been unable to agree on the selection of
Independent Counsel within 20 days after submission by Indemnitee of a written
request for appointment of an Independent





--------------------------------------------------------------------------------





Counsel, pursuant to Section 6(a) of this Agreement. Such petition may request a
determination whether an objection to the party’s selection is without merit
and/or seek the appointment as Independent Counsel of a person selected by the
Court or by such other person as the Court shall designate. A person so
appointed shall act as Independent Counsel under Section 6(a) of this Agreement.
(5)The Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with acting pursuant
to this Agreement, and the Company shall pay all reasonable fees and expenses
incident to the procedures of this Section 6(b), regardless of the manner in
which such Independent Counsel was selected or appointed.
(c)Cooperation. Indemnitee shall fully cooperate with the person, persons or
entity making the determination with respect to Indemnitee’s entitlement to
indemnification and/or advancement of Expenses under this Agreement, including
providing to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification and/or advancement of Expenses), and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom in accordance with
the applicable terms of this Agreement.
(d)Adjudication. In the event of a Dispute, Indemnitee shall be entitled to an
adjudication in a court of competent jurisdiction of Indemnitee’s entitlement to
indemnification and/or advancement of Expenses. “Dispute” shall mean that any of
the following have occurred, and Indemnitee has not agreed in writing to permit
the Company to do the following:
(1)payment of indemnification is not made pursuant to Section 4 of this
Agreement within 30 days after receipt by the Company of a written request
therefor;
(2)advancement of Expenses is not timely made pursuant to Section 3 of this
Agreement;
(3)payment of indemnification is not made within 30 days after a determination
has been made that Indemnitee is entitled to indemnification pursuant to
Section 6(a) of this Agreement; or
(4)if the determination of entitlement to be made pursuant to Section 6(a) of
this Agreement has not been made within 60 days after receipt by the Company of
a Denial Appeal.
(e)De Novo Review. In the event that there is a Dispute involving a disagreement
between Indemnitee and the Company with a determination made by an Independent
Counsel pursuant to Section 6(a) of this Agreement concerning Indemnitee’s
entitlement, or lack thereof, to indemnification and/or advancement of Expenses,
any judicial proceeding commenced pursuant to this Section 6 shall be conducted
in all respects as a de novo trial on the merits, and neither party shall be
prejudiced by reason of the Independent Counsel’s determination. In any such
proceeding, the Company shall have the burden of proving that Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be.
(f)Procedures Valid. The Company and Indemnitee shall be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Section 6 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court that they are
bound by all of the provisions of this Agreement.
(g)Expenses of Adjudication. In the event that it is Indemnitee who, pursuant to
this Section 6, seeks a judicial adjudication of Indemnitee’s rights under, or
to recover damages for breach of, this Agreement, and the final ruling in such
adjudication is in favor of Indemnitee’s claims, then Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and





--------------------------------------------------------------------------------





all expenses (of the types described in the definition of Expenses in this
Agreement) actually and reasonably incurred by Indemnitee in such adjudication.
7.    Rights if Indemnitee Partly Successful. If the Indemnitee is not wholly
successful in a Proceeding but is successful, on the merits or otherwise, as to
one or more but less than all claims, issues or matters in such Proceeding, the
Company shall indemnify the Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf solely in connection
with each successfully resolved claim, issue or matter. For purposes of this
Agreement, and without limitation, the termination of any claim, issue or matter
in a Proceeding by dismissal, with or without prejudice, is deemed to be a
successful result as to such claim, issue or matter.
8.    Non-exclusivity; Insurance; Subrogation.
(a)    Non-Exclusivity. The rights of indemnification and to advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company’s Charter or Bylaws, any agreement, a vote of stockholders or a
resolution of directors, or otherwise. No amendment, alteration, rescission or
replacement of this Agreement or any provision hereof shall be effective as to
Indemnitee with respect to any action taken or omitted by such Indemnitee prior
to such amendment, alteration, rescission or replacement.
(b)    Insurance. The Company may maintain an insurance policy or policies
against liability arising out of this Agreement or otherwise. To the extent that
the Company maintains an insurance policy or policies providing liability
insurance for directors of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise which such
person serves at the request of the Company, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director under such policy or policies.
(c)    No Duplicative Payment; Subrogation. The Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.
Further, in the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of an
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
9.    Unsecured; Interest Free. Any advancement of Expenses and other
indemnification payment obligations of Company under this Agreement shall be
unsecured and shall not bear interest.
10.    Term of Agreement; Miscellaneous.
(a)    Term. This Agreement shall continue until and terminate upon the later
of: (a) 10 years after the date that Indemnitee has ceased to serve as a
director of the Company or in any role stipulated in the first sentence of
Section 2(a), or (b) the final termination of all pending Proceedings in respect
of which Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 6 of this Agreement relating thereto.
(b)    Counterparts. This Agreement may be executed in separate counterparts,
each of which will be an original and all of which taken together shall
constitute one and the same agreement, and any party hereto may execute this
Agreement by signing any such counterpart.
(c)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law; but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, then such provision shall be
deemed modified to the extent required to carry out the intent of this
Agreement, and the validity, legality and enforceability of the other provisions
of this Agreement will not be affected or impaired thereby.
(d)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives and successors and assigns.
(e)    Modification, Amendment, Waiver or Termination. Indemnitee’s rights under
this Agreement are vested as of the date hereof. No provision of this Agreement
may be modified, amended,





--------------------------------------------------------------------------------





waived or terminated except by an instrument in writing signed by the parties to
this Agreement. No course of dealing between the parties will modify, amend,
waive or terminate any provision of this Agreement or any rights or obligations
of any party under or by reason of this Agreement.
(f)    Notices. All notices, consents, requests, instructions, approvals or
other communications provided for herein shall be in writing and delivered by
personal delivery, overnight courier, mail or electronic facsimile addressed to
the receiving party at the address set forth herein. All such communications
shall be effective when received at the address or facsimile number for notice,
except for notices sent by U.S. mail, which shall be effective on the third day
after deposit in the mail, properly addressed and postage prepaid.


If to the Company:
Forward Air Corporation
Attn: Michael L. Hance, Chief Legal Officer
430 Airport Road,
Greeneville, TN 37745
If to the Indemnitee:
Forward Air Corporation
Attn: Indemnitee
 
 

Any party may change the address set forth above by notice to each other party
given as provided herein.
(g)    Headings. The headings and any table of contents contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.
(h)Governing Law. All matters relating to the interpretation, construction,
validity and enforcement of this Agreement shall be governed by the internal
laws of the State of Tennessee, without giving effect to any choice of law
provisions thereof.
(i)Jurisdiction and Venue. THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT
OR STATE COURT SITTING IN GREENE COUNTY, TENNESSEE, AND EACH PARTY CONSENTS TO
THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE
IN SUCH FORUM IS NOT CONVENIENT. IF ANY PARTY COMMENCES ANY ACTION UNDER ANY
TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP
CREATED BY THIS AGREEMENT IN ANOTHER JURISDICTION OR VENUE, ANY OTHER PARTY TO
THIS AGREEMENT SHALL HAVE THE OPTION OF TRANSFERRING THE CASE TO THE
ABOVE-DESCRIBED VENUE OR JURISDICTION OR, IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.
(j)Third-Party Benefit. Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.
(k)Tennessee Code. The parties agree that notwithstanding any provision of this
Agreement, no indemnification authorized by this Agreement shall be made if the
Company proves that such payment is expressly prohibited by the provisions of
the Tennessee Business Corporation Act, as such may be amended from time to
time, or by the Charter or Bylaws of the Company in effect on the date of this
Agreement. This Agreement shall not be deemed to deny Indemnitee the benefit of
any future amendment to or restatement of the Charter or Bylaws of the Company
that expands the scope of Indemnitee’s rights to indemnification or advancement
of Expenses. Any amendment to or restatement of the Charter or Bylaws of the
Company that diminishes the scope of Indemnitee’s rights to indemnification or
advancement of Expenses shall not diminish Indemnitee’s rights under this
Agreement. The assertion by Indemnitee of any right or remedy under this
Agreement will not prevent the later or concurrent assertion of any right or
remedy





--------------------------------------------------------------------------------





under the Company’s Charter or Bylaws, any insurance policy or any applicable
law; and the assertion by Indemnitee of any right or remedy thereunder will not
prevent the later or concurrent assertion of any right or remedy hereunder.
(l)Remedies. The parties agree that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may, in
its discretion, apply to any court of law or equity of competent jurisdiction
for specific performance and injunctive relief in order to enforce or prevent
any violations this Agreement, and any party against whom such proceeding is
brought hereby waives the claim or defense that such party has an adequate
remedy at law and agrees not to raise the defense that the other party has an
adequate remedy at law.
IN WITNESS WHEREOF, the parties hereto have executed this Director
Indemnification Agreement as of the date set forth in the first paragraph.


FORWARD AIR CORPORATION




By:
Name: Michael L. Hance
Title: Senior Vice President, Chief Legal Officer and Secretary


_____________________________________________
Indemnitee:










